Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.

 Allowable Subject Matter
Claims 1-4, 7-8, 11-14, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination fails to explicitly teach the first restraint portion being integrally formed with at least one of the second molding surface and the third molding surface, as recited in independent claims 1 and 11.  
US 2016/0221068 A1 to Tanaka teaches a manufacturing apparatus for a hat-shaped cross-section component (Abstract), the manufacturing apparatus comprising: 
a die 502 having first molding surfaces on both sides in a width direction of the manufacturing apparatus (Figs. 5 and 6A-D; Paras. [0100]-[0105]), the first molding surfaces being oriented in a first pressing direction, the die having an opening between the first molding surfaces, the opening being open in the first pressing direction (Figs. 5 and A-D); 
a pad 503 having a second molding surface oriented in the first pressing direction (Figs. 5 and 6A-D; Paras. [0100]-[0105]), the pad being provided in the die so as to be relatively movable in a second pressing direction and be pushed into the opening against an urging force in the first pressing direction from a position in which the second molding surface and the first molding surfaces are substantially even with each other (Figs. 5 and 6A-D; Paras. [0100]-[0105]); 
a punch 504 having a third molding surface oriented in the second pressing direction and facing the second molding surface (Figs. 5 and 6A-D; Paras. [0100]-[0105]); 
a holder 505 having fourth molding surfaces oriented in the second pressing direction and facing the first molding surfaces (Figs. 5 and 6A-D; Paras. [0100]-[0105]), the holder being provided around the punch so as to be movable in the first pressing direction against an urging force in the second pressing direction from a position in which the fourth molding surfaces and the third molding surface are substantially even with each other (Figs. 5 and 6A-D; Paras. [0100]-[0105]); wherein: 
the pad 503 and the punch 504 are configured to sandwich and press a top forming part 501C in a sheet workpiece, the top forming part configured to be a top of the component after molding (Figs. 6A-D; Paras. [0107]-[0112]); 
the die 502 and the holder 505 are configured to sandwich and press flange forming parts in the workpiece on both sides in a width direction of the top forming part, the flange forming parts configured to be flanges 501D+E after molding (Figs. 5 and 6A-D; Paras. [0107]-[0112]); and
the pad and the punch are configured to move in the second pressing direction relative to the die and the holder, or the die and the holder are configured to move in the first pressing direction relative to the pad and the punch to form an upright wall 501B between the top 501C and each flange  501D+E (Figs. 6A-D; Paras. [0107]-[0112]).
Tanaka fails to explicitly teach any restraint portion.
US 2017/0165735 A1 to Shinmiya teaches a manufacturing apparatus (Abstract) including a pad 3 having a second molding surface and a punch 2 having a third molding surface configured to make a workpiece with a hat-shaped cross-section (Figs. 1-3), the manufacturing apparatus further comprising a first restraint portion 6 and the first restraint portion 6 is configured to, during a period from when the top forming part 5a is sandwiched by the second molding surface 3 and the third molding surface 2 to when the upright walls are molded, suppress displacement of the top forming part 5a in a longitudinal direction of the top forming part 5a relative to the second molding surface 3 and the third molding surface 2 (Figs. 4 and 5A-D; Paras. [0041]-[0048]; “the pair of wall portions 6 are made capable of fixing (restraining) both longitudinal ends of the blank material 4”), and a first restraint portion 6 (Fig. 4).
However, Shinmaya fails to explicitly the first restraint portion is integrally formed with at least one of the second molding surface and the third molding surface because the restraint portion in Shinmaya is a separate component provided next to the molding surfaces (Fig. 4), i.e., the restraint portion is not integrally formed with any of the molding surfaces.
Each of claims 2-4, 7-8, 12-14 and 17-18 depend from one of claims 1 and 11, and are allowable for at least the reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725